DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office Action is in response to communications received on 03/08/2021. Claims 1, 11 and 16 have been amended, and claims 3, 13, and 18 have been cancelled.  Claims 2, 4, 12, 14, 17, and 19 were previously cancelled. Therefore, claims 1, 5-11, 15-16 and 20-23 are pending and addressed below.

Claim Rejections - 35 USC § 101
The amendment filed on 03/08/2021, has NOT corrected the 35 U.S.C. 101 deficiencies identified in the Office Action dated 12/08/2020. Thus, the Examiner hereby maintains the 35 U.S.C. 101 rejections of claims 1, 3-11, 13-16 and 18-23 that were raised in the Office Action dated 12/08/2020. See the rejection and Response to Arguments section below for further detail.

	
	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





The claims herein are directed to a method, system and medium, which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), however, claims 1, 5-11, 15-16 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more, the judicial exception specifically directed to a concept of populating an event story including other contributed event-related content and advertisements in response to a user selection request.  
Claim 1 recites, in part, receiving from a first user a selection of an event story associated with an event, identifying a plurality of event-related content items associated with the event story, identifying one or more advertisements for placement within the event story, wherein at least a first advertisement of the one or more advertisements is identified for placement within the event story based on a likelihood of the first user to engage with the first advertisement and populating the event story with at least a subset of the plurality of event-related content items and the one or more advertisements.
Claim(s) 11 and 16 recite(s) substantially similar subject matter and the same subsequent analysis should be applied thereto.
The limitations detailed above, as drafted, falls within the ““Certain Methods of Organizing Human Activity” grouping of abstract ideas, in that they are directed towards commercial or legal interactions including advertising, marketing or sales activities or behaviors. 
Accordingly, the claim(s) recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).

“a computing system” (and similarly “at least one processor” and “a memory” of claim 11, and similarly “a non-transitory computer-readable storage medium”, “at least one processor” and “a computing system” of claim 16)
 “the identifying the one or more advertisements comprising applying a machine learning classifier to generate the likelihood, training data including user-related features and advertisement-related features” 
The additional technical element(s) of “a computing system” (and similarly “at least one processor” and “a memory” of claim 11, and similarly “a non-transitory computer-readable storage medium”, “at least one processor” and “a computing system” of claim 16) and “machine learning classifier” is/are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating, storing and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the additional functional element(s) of “the identifying the one or more advertisements comprising applying a machine learning classifier to generate the likelihood, training data including user-related features and advertisement-related features” and “wherein the one or more advertisements comprise at least a call to action that allows the first user to follow an entity on a networking system via the one or more advertisements” is/are considered to be generic computer function and/or field-of-use/”general link” implementations, and does not meaningfully limit the claim (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”). In fact, the functional limitation regarding the advertisements comprising “a call to action that allows the first user to follow an entity…” is considered “intended use”, as it is not positively recited in the claims. As such, it can be given very little weight as it relates to eligibility. Moreover, the functionality intended to be performed by the machine learning classifier appears to be based on very rudimentary constraints (e.g. user-related features, advertisement-related features). Without some prohibition in the claims regarding scalability, computation load, etc., this machine learning classifier could reasonably be considered an additional abstract idea in the “mental process” category, but for which is simply automated (i.e. “apply it”).
Accordingly, the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), particularly as it relates to the recited computer-based and machine learning classifier elements.
Thus, the claim(s) is/are “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a computing system” (and similarly “at least one processor” and “a memory” of claim 11, and similarly “a non-transitory computer-readable storage medium”, “at least one processor” and “a computing system” of claim 16) and a machine learning classifier to perform the judicial exception amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir.  Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (see Applicant’s specification, paragraph [0131-133]).
Furthermore, under the 2019 “PEG”, a conclusion that an additional element is insignificant extra-solution activity in Revised Step 2A should be re-evaluated in Step 2B. The Examiner notes that no additional elements (no additional functional elements were identified) were considered to be extra-solution activity in Revised Step 2A and thus it is not necessary for any limitations to be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine and conventional activity in the field. As such, there are no additional elements which amount to significantly more than the abstract idea itself.
Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No)
The remaining dependent claims 3-10, 13-15 and 18-23 appear to merely limit the advertisements themselves (claims 5, 15 and 20), the placement timing of said advertisements (claims 7 and 22-23), or the event story itself and the characteristics thereof (claims 6, 8-10 and 21), and therefore only limit the application of the idea, this failing to meaningfully limit the claims or the abstract idea.  
Thus, based on the detailed analysis above, claims 1, 5-11, 15-16 and 20-23 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-11, 15-16 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreou (US 10,430,838 B1) (hereinafter Andreou) in view of Brunn (US 2017/0149721) (hereinafter Brunn), the following Non-Patent Literature document: “The Evolution of Snapchat”, by Sarah Parker. Platform Magazine. February 13, 2015. (hereinafter Parker), Tuschman et al. (US 2019/0102802 A1) (hereinafter Tuschman) and further in view of Commagere (US 2014/0279022) (hereinafter Commagere).


As per claim 1 (and similarly the system of claim 11 and the medium of claim 16), Andreou discloses a computer-implemented method comprising: 
receiving, by a computing system a selection of an event story associated with an event (col. 2, line 32 – col. 3, line 67, see also col. 4, lines 53-67, see also col. 7, lines 46-67, see also col. 9, lines 27-34, see also col. 19, lines 16-36); 
identifying, by the computing system, a plurality of event-related content items associated with the event story (col. 2, line 32 – col. 3, line 67, see also col. 4, lines 53-67, see also col. 7, lines 46-67, see also col. 9, lines 27-34, see also col. 10, line 53 – col. 11, line 45, see also col. 14, lines 40 – col. 15, line 38, see also col. 19, lines 16-36); 
identifying, by the computing system, one or more advertisements for placement within the event story (col. 2, line 32 – col. 3, line 67, see also col. 7, lines 46-67, see also col. 14, lines 3-54, see also col. 23, lines 62-67, see also col. 26, lines 27-35, see also col. 27, lines 1-45), and 
populating, by the computing system, the event story with at least a subset of the plurality of event-related content items and the one or more advertisements (col. 2, line 32 – col. 3, line 67, see also col. 4, lines 53-67, see also col. 7, lines 46-67, see also col. 9, lines 27-34, see also col. 10, line 53 – col. 11, line 45, see also col. 14, lines 40 – col. 15, line 38, see also col. 19, lines 16-36, see also col. 23, lines 62-67, see also col. 26, lines 27-35, see also col. 27, lines 1-45).
Andreou does not explicitly disclose receiving a selection of an event story
	From a first user invited to contribute content items for potential inclusion in the event story
Brunn teaches a system wherein a user is requested (i.e. invited) to post content (Para. [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user of Andreou to be requested to post content as taught by Brunn since it would serve to increase social network site interactions of other users (Para. [0005]).
Andreou does not explicitly disclose
Wherein the one or more advertisements comprise at least a call to action that allows the first user to follow an entity on a networking system via the one or more advertisements

First, the Examiner notes that it is found that this “wherein” clause is not found to hold patentable weight.  Please see MPEP 2111.04 which states, in part, “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).”  However, in the interest of expediting prosecution, the Examiner shall apply appropriate prior art.
Commagere teaches the presentation of content units (i.e. advertisements) that allow a user to follow a brand on social media channels (Para. [0036]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andreou to utilize the teachings of Commagere since both Andreou and Commagere are within the same field of endeavor (i.e. providing of advertisements), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Andreou does not explicitly disclose
wherein at least a first advertisement of the one or more advertisements is identified for placement within the event story based on a likelihood of the first user to engage with the first advertisement, and 
the identifying the one or more advertisements comprising applying a machine learning classifier to generate the likelihood, training data including user-related features and advertisement-related features.

However, Andreou does teach automatically integrating advertisements within the live story content to which the user can interact with by either watching and/or skipping to the next advertisement (col. 2, line 32 – col. 3, line 67, see also col. 7, lines 46-67, see also col. 14, lines 3-54, see also col. 23, lines 62-67, see also col. 26, lines 27-35, see also col. 27, lines 1-45). Feedback or machine learning is used to select or set a quality score. Such systems may use neural networks to extract features identified as preferred or interesting to system users. Some or all images and video frames from the learning set may have features extracted and analyzed feed-forward artificial neural network to identify desirable elements of the images and automatically assign an interestingness score to future images based on the neural network generated with the learning set (col. 17, lines 15-37).

In addition, Parker teaches the Snapchat platform which provides for brand partners to advertise within the platform user stories. The goal of advertising in Snapchat is to spark action, and that the majority of user that click the displayed ads will be highly engaged, and this will increase the likelihood of consumer action (page 4, paragraphs 3-6). The strategy for Snapchat is to sell premium advertising to big brands hoping to reach as many people as 

Finally, Tuschman teaches a machine-learning psychometric implementation for which the generated psychometric models are used to predict engagement with a stimulus, such as a particular advertisement. Psychometric profiles of user who engage and those who do not engage are used with at least one machine-learning method to determine a method of predicting the likelihood of engagement with the advertisement from a user’s psychometric model. Relative likelihoods are used to target particular advertisements to online users based on at least one of the users’ psychometric dimensions ([0033], see also [0074-75], [0083], [0151]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andreou to include the specific limitations regarding the advertisement likelihood and machine-learning elements as claimed. The rationale for combining in this manner is that both Andreou and Parker are directed towards the Snapchat platform and the integration of advertisements therein. In addition, Andreou, Parker and Tuschman are all directed towards advertisement selection procedures. The Examiner understands that implementing the advertising teachings of Parker is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Andreou to implement the advertising teachings of Parker to yield the predictable results of targeting the highest engaged users (i.e. most likely to interact with the 

As per claims 5 (and similarly the system of claim 15 and the medium of claim 20), Andreou discloses the computer-implemented method of claim 1 (as rejected above). 

Andreou does not explicitly disclose 
wherein the call to action leads the first user to a purchasing page for making a purchase (claim 5).  

However, Andreou does teach automatically integrating advertisements within the live story content to which the user can interact with by either watching and/or skipping to the next advertisement (col. 2, line 32 – col. 3, line 67, see also col. 7, lines 46-67, see also col. 

In addition, Parker teaches the Snapchat platform which provides for brand partners to advertise within the platform user stories. The goal of advertising in Snapchat is to spark action, and that the majority of user that click the displayed ads will be highly engaged (i.e. claim 3 equivalency), and this will increase the likelihood of consumer action (page 4, paragraphs 3-6). The strategy for Snapchat is to sell premium advertising to big brands hoping to reach as many people as possible. ROI is everything and being able to link Snapchat sponsorships with increased Web traffic, higher measure of intent to purchase, increased brand awareness, etc. will be crucial in helping the platform to establish its true worth to brands (page 6, paragraphs 3 and 5) (i.e. claim 5 equivalency).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andreou to include the specific limitations regarding the advertisement element as claimed. The rationale for combining in this manner is that both Andreou and Parker are directed towards the Snapchat platform and the integration of advertisements therein. Furthermore, the Examiner understands that implementing the advertising teachings of Parker is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Andreou to implement the advertising teachings of Parker to yield the predictable results of targeting the highest engaged users (i.e. most likely to interact with the advertisement) thereby achieving the highest levels of ROI possible (see Parker, page 6, paragraph 3). 

As per claim 6, Andreou in view of Parker, Tuschman and further in view of Commagere discloses the computer-implemented method of claim 1 (as rejected above). Andreou further discloses  
wherein the event story comprises a plurality of event-related content items relating to the event (col. 2, line 32 – col. 3, line 67, see also col. 4, lines 53-67, see also col. 7, lines 46-67, see also col. 9, lines 27-34, see also col. 19, lines 16-36).  

As per claim 7, Andreou in view of Parker, Tuschman and further in view of Commagere discloses the computer-implemented method of claim 6 (as rejected above). Andreou further discloses  
wherein an advertisement is placed within the event story after a pre-determined number of event-related content items (col. 3, lines 23-33, see also col. 14, lines 3-54, see also col. 23, lines 62-67, see also col. 26, lines 27-35, see also col. 27, lines 1-45).  

As per claim 8, Andreou in view of Parker, Tuschman and further in view of Commagere discloses the computer-implemented method of claim 1 (as rejected above). Andreou further discloses  
wherein the first user selects the event story from a story bar comprising a plurality of stories (col. 2, line 32 – col. 3, line 67, see also col. 4, lines 53-67, see also col. 7, lines 46-67, see also col. 9, lines 27-34, see also col. 19, lines 16-36).  

As per claim 9, Andreou in view of Parker, Tuschman and further in view of Commagere discloses the computer-implemented method of claim 8 (as rejected above). Andreou further discloses 
wherein the story bar comprises at least one advertisement story (col. 2, line 32 – col. 3, line 67, see also col. 4, lines 53-67, see also col. 7, lines 46-67, see also col. 9, lines 27-34, see also col. 19, lines 16-36).  

As per claim 10, Andreou in view of Parker, Tuschman and further in view of Commagere discloses the computer-implemented method of claim 1 (as rejected above). Andreou further discloses  
wherein the event story is an ephemeral content post that is accessible for a pre-determined period of time (col. 2, lines 54-62, see also col. 3, lines 23-31, see also col. 4, lines 53-67,).  

As per claim 21, Andreou in view of Parker, Tuschman and further in view of Commagere discloses the system of claim 11 (as rejected above). Andreou further discloses 
wherein the event story comprises a plurality of event-related content items relating to the event (col. 2, line 32 – col. 3, line 67, see also col. 4, lines 53-67, see also col. 7, lines 

As per claim 22 (and similarly the medium of claim 23), Andreou in view of Parker, Tuschman and further in view of Commagere discloses the system of claim 21 (as rejected above). Andreou further discloses 
wherein an advertisement is placed within the event story after a pre-determined number of event-related content items (col. 3, lines 23-67).

Response to Arguments
Applicant's arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are moot due to the application of additional prior art. 

Applicant's arguments with respect to claim(s) rejected under 35 U.S.C. 101 have been considered but are not persuasive.  Applicant argues with substance:
Applicant argues that the claims do not recite an abstract idea categorized in the “Certain Methods of Organizing Human Activity” grouping.  The Examiner respectfully disagrees. Contrary to Applicant’s assertions, the claims do in fact recite an abstract idea categorized in the “Certain Methods of Organizing Human Activity” grouping. The Examiner has provided additional explanation in the rejection detail above regarding the specific subcategories encompassed by the claimed subject matter. The Examiner notes the “thrust” of the rejection remains the same.
machine learning classifier and training data. The Examiner respectfully disagrees.  First, the Examiner notes that the specification is devoid of any particular details regarding the machine classifier and training data.  The Examiner points to paragraph [0082] which states, in part, “Such likelihood can be determined based on, for example, historical actions of the viewing user in connection with various types of advertisements or a trained machine learning classifier appropriately trained on training data including various user-related and advertisement-related features.”  This is the lone mention in the specification regarding the machine learning classifier and training data.  As such, as stated in the rejection above, the machine learning classifier may reasonably be considered as a “Mental Process” as it merely describes an algorithm that may be performed mentally, but happens to be performed by a computer.  
Applicant further argues that “applying a machine learning classifier that is trained on specific training data to generate a likelihood of a user to engage with an advertisement is a substantial improvement to the functioning of a computer and the relevant technology”.   The Examiner respectfully disagrees.  As indicated in the previous Office Action, there are no sections in the specification detailing a specific technological improvement other than a conclusory statement in [0052] of “[a]n improved approach rooted in computer technology overcomes the foregoing and other disadvantages associated with conventional approaches specifically arising in the realm of computer technology.” 
Based on these findings of fact, the Examiner is not persuaded by Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE G ROBINSON/                                            

/SAM REFAI/Primary Examiner, Art Unit 3681